DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered. Claim 5 is cancelled. Claims 1-4 and 6-18 are pending in this instant application.  Claims 9-18 are withdrawn. Claims 1-4 and 6-8 are currently under examination.   

Priority
This application is a 371 of PCT/US2018/038265 filed on 06/19/2018, which claims benefit of US Provisional Application No. 62/521,614 filed on 06/19/2017 and 62/588,965 filed on 11/21/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/521,614 or 62/588,965, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-4 and 6-8 recite “A compound of Formula (II)… 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… Z is O or S; Y is C, R4 is H or C1-6-alkyl; R1 is selected from 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… X is a linker moiety selected from the group consisting of -(CR6R7)m-O-, -C(O)-R8-, -CH2-NH-C(O)-, -CH=N-, -R10-NH-, -R10-NR11- and -NH-C(O)-; R2 is selected from a group consisting of a bond, -C(O)-, C1-6-alkenyl, and C3-8-heterocycloalkylamine; R3 is selected from the group consisting of aryl, heteroaryl, C3-8-cycloalkyl substituted with one or more substituents… and t is 1 or 2”, and/or for example, “
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
… 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
”, which are not disclosed by the prior-filed Application No. 62/521,614 and 62/588,965. Thus, the priority date of claims 1-4 and 6-8 is 06/19/2018.

Applicant’s Arguments/Remarks filed on 04/13/2022 have been fully considered. Applicant argued “Fig. 1 of the '614 Provisional Application provides a general structure of hCAR activators… 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Further, pages 5 and 6 describe proposed different cores, linkers, and substituents encompassed by the general structure of Figure 1… the chemical structure or partial structure is being exemplified with respect to the general structure of Figure 1: "Different linkers," "Different Brings," "Different A rings," and "Different Cores” (p. 28 and 29, under the heading “PRIORITY”).
In response, these arguments are found not persuasive. The compounds in the Figures of '614 Application have specific structures. The argued generic examples from ‘614 do not provide support to arrive the claimed Formula (II) in claim 1 and/or several species of claim 7. Thus, the priority date of claims 1-4 and 6-8 remains as 06/19/2018.

Withdrawn Claim Objections/Rejections
The objection of claims 1 and 7 because of improper recitation, as set forth on page 4 of the Final Rejection mailed on 12/13/2021, is withdrawn in view of amended claims. 
The rejection of claims 1-6 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 5-8 of the Final Rejection mailed on 12/13/2021, is withdrawn in view of amended claim 1 and cancelled claim 5. Claims 2-4, 6, and 8 depend from claim 1.
The rejection of claims 1, 3-6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Maddry et al., as set forth on pages 9 to 10 of the Final Rejection mailed on 12/13/2021, is withdrawn in view of amended claim 1 and cancelled claim 5. Claims 3, 4, 6, and 8 depend from claim 1.
 
Claim Objections
Claims 1-4 and 6-8 are objected to because of the following informalities: In claim 1, insert missing phrase “the group consisting of” immediately after the recitation “selected from” to comply with Markush group format. In claims 2-4 and 6-8, delete the recitation “or a pharmaceutically acceptable salt, solvate, hydrate, cocrystal, or prodrug thereof,” because claim 1 encompasses the limitation. In claim 7, the last compound on page 9, amended with insertion in previous claim set, was incorrectly inserted again and the nomenclature was incorrectly deleted. Appropriate correction is required.

Applicant’s Arguments/Remarks filed on 04/13/2022 have been fully considered. Applicant argued “including the phase "or a pharmaceutically acceptable salt, solvate, hydrate, cocrystal, or prodrug thereof' in claims 2-8 is not redundant because the phrase clarifies that the dependent claims may encompass either the compound of claim 1 or a pharmaceutically acceptable salt, solvate, hydrate, cocrystal, or prodrug thereof” (p. 30, para. 3).
In response, these arguments are found not persuasive. The recitation “compound of Formula (II), or a pharmaceutically acceptable salt, solvate, hydrate, cocrystal, or prodrug thereof” is encompassed by claim 1. The recitation “compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, cocrystal, or prodrug thereof” in dependent claims 2-4 and 6-8 would duplicate or have twice of the limitation “a pharmaceutically acceptable salt, solvate, hydrate, cocrystal, or prodrug thereof”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”. See MPEP 2163 [R-10.2019][I]. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claims 1-6 and 8 recite “a compound of Formula (II)… 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… Z is O or S; Y is C, R4 is H or C1-6-alkyl; R1 is selected from 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… X is a linker moiety selected from the group consisting of -(CR6R7)m-O-, -C(O)-R8-, -CH2-NH-C(O)-, -CH=N-, -R10-NH-, -R10-NR11- and -NH-C(O)-; R2 is selected from a group consisting of a bond, -C(O)-, C1-6-alkenyl, and C3-8-heterocycloalkylamine; R3 is selected from the group consisting of aryl, heteroaryl, C3-8-cycloalkyl substituted with one or more substituents… and t is 1 or 2”, which encompasses “Z is O or S; Y is N or -CH=CH-” and “Z is N; Y is C, N, or -CH=CH-”. However, the specification disclosed only compounds 1 to 126 in Table 1 and schematic synthesis process for imidazo[2,1-b]thiazole- or imidazo[2,1-b]oxazole-  containing compounds (p. 35/138 to 59/138; p. 84/138 to 133/138). Also, there is no evidence in the literature to support the above claimed limitations (see the previously attached STN search results: 16623453a, 16623453b, 16623453c, and 16623453d) and thus the limitations recited in the claims are unpredictable. Furthermore, claim 1 encompasses, for example, the compound “
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
” (RN 2628206-45-9, see page 32/676 of 16623453a STN note, attached in the previous Office Action), which was first reported in 2021048342, filed on 09/11/2020.
In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “a compound of Formula (II)… 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… Z is O or S; Y is C, R4 is H or C1-6-alkyl; R1 is selected from 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… X is a linker moiety selected from the group consisting of -(CR6R7)m-O-, -C(O)-R8-, -CH2-NH-C(O)-, -CH=N-, -R10-NH-, -R10-NR11- and -NH-C(O)-; R2 is selected from a group consisting of a bond, -C(O)-, C1-6-alkenyl, and C3-8-heterocycloalkylamine; R3 is selected from the group consisting of aryl, heteroaryl, C3-8-cycloalkyl substituted with one or more substituents… and t is 1 or 2”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belyuga et al. (See also page 17/20 of 16623453i STN note, Zhurnal Organichnoi ta Farmatsevtichnoi Khimii 3(4):38-42, 2005, hereinafter referred to as Belyuga ‘2005).
With regard to structural limitations “A compound of Formula (II): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein Z is S; Y is C, R4 is H; R1 is aryl (or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,  
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or
    PNG
    media_image12.png
    200
    384
    media_image12.png
    Greyscale
); X is a linker moiety selected from –NH-C(O)-; R2 is a bond; R3 is aryl (or -R2-R3 is 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
); R5 is hydrogen” (claims 1, 3, 4, and 6), and “A pharmaceutical composition comprising a compound of claim 1 and a physiologically compatible carrier” (claim 8):
Belyuga ‘2005 disclosed synthesis of the corresponding 5-(acylamino)imidazo[2,1-b]azoles, e.g., I (
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
) and II (
    PNG
    media_image15.png
    200
    396
    media_image15.png
    Greyscale
). Some of them are easily deacylated in acid medium. Specific compounds: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, and 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 (pages 17/20 to 20/20).
Thus, these teachings of Belyuga ‘2005 anticipate Applicant’s claims 1, 3, 4, 6, and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hedrich et al. (Mol Cancer Ther 2016;15:392-401, Published Online: January 28, 2016, hereinafter referred to as Hedrich ‘2016, also listed in IDS file on 03/24/2020) in view of Nilsson et al. (US 2012/0010188, published on January 12, 2012, hereinafter referred to as Nilsson ‘188).
With regard to structural limitations “A compound of Formula (II): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein Z is S or O; Y is C, R4 is H; R1 is substituted aryl (or
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
); X is a linker moiety selected from –(CR6R7)m-O-, R6 and R7 are each H, and m is 1; R2 is a bond; R3 is aryl (or -R2-R3 is
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
; R5 is hydrogen” (claims 1-4 and 6), “DL4082 (
    PNG
    media_image23.png
    1
    71
    media_image23.png
    Greyscale
)” (claim 7), and “A pharmaceutical composition comprising a compound of claim 1 and a physiologically compatible carrier medium” (claim 8):
Hedrich ‘2016 disclosed that a selective human CAR activator, CITCO (6-(4-chlorophenyl)imidazo[2,1-b][1,3]thiazole-5-carbaldehyde-O-(3,4-dichlorobenzyl)oxime, which is 
    PNG
    media_image24.png
    6
    147
    media_image24.png
    Greyscale
), altered expression of key drug-metabolizing enzymes and transporters in human hepatocytes, which positively affects the metabolic profile of CHOP (cyclophosphamide, doxorubicin, vincristine, and prednisone) regimen. Coadministration of CITCO and CHOP in the co-culture model led to significantly enhanced cytotoxicity in lymphoma cells but not in cardiomyocytes. Cells were treated with DMSO (0.1%) or CITCO (1 mmol/L) (page 392, Abstract; page 393, right col., para. 2).
Hedrich ‘2016 did not explicitly disclose the limitation “Z is O” and the active moiety “
    PNG
    media_image23.png
    1
    71
    media_image23.png
    Greyscale
 or 
    PNG
    media_image25.png
    101
    400
    media_image25.png
    Greyscale
”, required by claims 1-4 and 6-8.
Nilsson ‘188 disclosed that fused imidazole compounds of formula (I) are inhibitors of Semicarbazide-sensitive amine oxidase (SSAO) and are useful for the treatment of inflammation or inflammatory diseases. Reactive aldehydes and hydrogen peroxide produced by endogenous amine oxidases contribute to the progression of cardiovascular diseases. The exemplary compounds include Example 97: 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, Example 98: 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 , and Example 101: 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 (page 3/45, [0010]; page 2, [0006]; pages 35/45 to 37/45, [0526, 0530, and 0539]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the moiety “
    PNG
    media_image24.png
    6
    147
    media_image24.png
    Greyscale
” of CITCO as taught by Hedrich ‘2016 with the moiety “
    PNG
    media_image23.png
    1
    71
    media_image23.png
    Greyscale
 or 
    PNG
    media_image25.png
    101
    400
    media_image25.png
    Greyscale
” in view of Nilsson ‘188 to prepare a fused imidazole compound with low cardiocytotoxity or anti-inflammatory activity. One would have been motivated to do so because (a) Hedrich ‘2016 teaches that coadministration of CITCO compound, carrying the core “
    PNG
    media_image24.png
    6
    147
    media_image24.png
    Greyscale
”, and CHOP led to significantly enhanced cytotoxicity in lymphoma cells but not in cardiomyocytes, and (b) Nilsson ‘188 teaches compounds also carrying the core “
    PNG
    media_image23.png
    1
    71
    media_image23.png
    Greyscale
” or “
    PNG
    media_image25.png
    101
    400
    media_image25.png
    Greyscale
” and anti-inflammatory activity for treating cardiovascular disease, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the moiety “
    PNG
    media_image24.png
    6
    147
    media_image24.png
    Greyscale
” of CITCO as taught by Hedrich ‘2016 with the moiety “
    PNG
    media_image23.png
    1
    71
    media_image23.png
    Greyscale
 or 
    PNG
    media_image25.png
    101
    400
    media_image25.png
    Greyscale
” in view of Nilsson ‘188 to prepare a fused imidazole compound with low cardiocytotoxity or anti-inflammatory activity, one would achieve Applicant’s claims 1-4 and 6-8. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Applicant’s Arguments/Remarks filed on 04/13/2022 have been fully considered. Applicant argued “the compounds of Nilsson all include an unsubstituted -OH group (see structure of formula (I) of Nilsson below): 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
… Nilsson actually teaches away from the proposed modification because the general formula (I) of Nilsson actually excludes compounds that would include a substituted -OH group. Therefore, one of ordinary skill in the art would not have had any motivation to modify the unsubstituted -OH group by substituting it with a substituent, let alone the moiety of CITCO as taught by Hedrich” (p. 32, last para.; p. 33, para. 1).
In response, these arguments are found not persuasive. The A of the Formula (I) in Nilsson ‘188 is defined as “A is C1-3-alkylene, which is optionally substituted with C1-3-alkyl” (page 3/45, [0013], cited here just to address Applicant’s arguments), indicating the side chain A-OH is not the core structure for SSAO enzyme inhibition. Also, the anti-inflammatory and low cardiocytotoxic properties of Formula (I) in Nilsson ‘188 would motivate skilled artisan to substitute the moiety “
    PNG
    media_image24.png
    6
    147
    media_image24.png
    Greyscale
” of CITCO as taught by Hedrich ‘2016 with the moiety “
    PNG
    media_image23.png
    1
    71
    media_image23.png
    Greyscale
 or 
    PNG
    media_image25.png
    101
    400
    media_image25.png
    Greyscale
” in view of Nilsson ‘188 to prepare a fused imidazole compound with low cardiocytotoxity or anti-inflammatory activity. To overcome the obviousness rejection, Applicant may include additional limitation that is not taught or suggested by the references. Alternatively, the closed transitional phrase “consisting of” may be used to limit specific function groups or compounds.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623